Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in the application. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2014/0358825 to Phillipps et al. (hereafter Phillipps) in view of US PG Pub. 2016/0057041 to Gupta et al. (hereafter Gupta).
Phillipps and Gupta were cited in applicant’s IDS filed on 11/11/19.

As to claim 1, Phillipps teaches the invention substantially as claimed including a computer implemented method of executing a plurality of discrete software modules [executing instances of results modules, paragraph 44, lines 2-10; paragraph 46] each of the software modules comprising a machine learning algorithm as an executable software component configurable to approximate a function relating a domain data set to a range data set [machine learning module of results module learn from or train input data, apply the learning or training to provide results or analysis for subsequent data, paragraph 46; Fig. 2B, 61, 73-75, 0079, 92], a data store [data repository 406 of a machine learning module of a results module, Figs. 2B and 4; paragraph 117, lines 12-4], and a message handler as an executable software component arranged to receive input data and communicate output data for the software module, wherein the message handler is adapted to determine domain parameters for the machine learning algorithm based on the input data and to generate the output data based on a result generated by the machine learning algorithm [results module and/or components/modules within the results module receiving input identifying an value for a machine learning parameter which includes input for machine learning and output of machine learning for display, paragraphs 44, 55, 82 and 92-98; Figs. 2A-2B], each of the software modules having associated a metric [confidence metric, paragraph 46, line 6, 151-154], the method comprising:
receiving a request for a machine learning task [request machine learning ensembles to make analysis requests, paragraph 46, lines 1-4];  
selecting a selected software module from the plurality of discrete software modules for the machine learning task [client in communication with by providing inputs to a particular result module of one or more results modules, paragraph 44, lines 2-12; paragraph 45; see also claim 7 of displaying a suggested recommendation]; and 
performing the machine leaning task by executing the machine learning algorithm of the selected software module according to the request [machine learning module of results module learn from or train input data, apply the learning or training to provide results or analysis for subsequent data, paragraph 46; Fig. 2B, 61, 73-75, 0079, 92].

Phillipps does not specifically teach each of the software modules having associated a metric of resource utilization by the software module and automatically selecting a selected software module from the plurality of discrete software modules based on the associated metric of resource utilization.  However, Phillipps disclosed the concern for system capability in performing a machine learning task based on resource requirement of the task and resource availability/capability of the system in performing the task [paragraphs 121-122].  Furthermore, Gupta teaches VMs or software entities having associated resource utilization metrics such that the associated resource utilization metrics determines whether the VM gets scale in or out of a tier of a multi-tier application or namely being selected or not, wherein the scaling is policy-based and computer implemented, hence automatically performed [paragraph 35-38 and 46-48]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have automate the selection of software module based on resource metrics in performing requests of Gupta in Phillipps’ selection of software module in performing machine learning tasks to achieve the predictable result of ensuring system capability such as the sufficiency of resources in performing the task/request as being considered by Gupta [abstract; paragraph 20] and Phillipps [paragraphs 121-122].

As to claim 2, Phillipps as modified teaches the invention substantially as claimed including wherein the metric of resource utilization includes a measure of resource utilization by the software module in a period of time [operational metrics including resource utilization metrics being reported periodically, Gupta, paragraph 32, lines 1-11].  

As to claim 3, Phillipps as modified teaches the invention substantially as claimed including wherein the metric of resource utilization includes a volume of machine learning tasks performed by the software module in a period of time [capability to perform a number requests to meet a SLA time, Gupta, paragraph 21, lines 6-19].  

As to claim 4, Phillipps as modified teaches the invention substantially as claimed including wherein the selecting is performed based on a load-balancing algorithm [response of load balancer, Gupta, paragraph 21].  

As to claim 5, Phillipps as modified teaches the invention substantially as claimed including wherein the load-balancing algorithm is one of: a round-robin algorithm; a least-connection algorithm; a failover algorithm; or a response-time algorithm [Gupta, paragraph 21].  

As to claim 6, Phillipps as modified teaches the invention substantially as claimed including wherein each of the software modules is a software object having functional methods and attributes [Phillipps, paragraph 30, lines 1-6; paragraph 51, lines 1-7].  

As to claim 7, Phillipps and Gupta do not specifically teach wherein each of the software modules in execution is serializable for communication of the software module in a state of operation.  However, serialization of software component is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known process of translating a software module for porting to different platforms over a network to extend the capability of the receiving platform.

As to claim 8, Phillipps as modified teaches the invention substantially as claimed including wherein the input data includes an indication of a type of input data including one or more of: training data or non-training data [Phillipps, paragraph 114, lines 1-3].  

As to claim 9, Phillipps does not specifically teach wherein the input data includes training data including an indication of a state of one or more training examples as a positive training example or a negative training example.  However, Phillipps disclosed generate learned functions based on training data and from different machine learning classes, models or algorithms such as logistic regression, a method commonly used for binary classification [paragraph 118-119].  Furthermore, used of positive and negative training examples are well known in machine learning such in that of a binary classifier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known types of training examples to train a model or classifier to achieve the predictable result of generating an effective classifier/model.

 As to claim 10, Phillipps as modified teaches the invention substantially as claimed including wherein the input data includes training data including an indication of a result associated with the training data [Phillipps, paragraphs 46, 115-118].  

As to claim 11, Phillipps as modified teaches the invention substantially as claimed including wherein the range data set includes one or more of: one or more classifications of data input to a machine learning algorithm; one or more clusters associated with data input to a machine learning algorithm; or one or more values of dependent variables for data input to a machine learning algorithm [Phillipps, paragraphs 46, 92, 116 and 118-119].  

As to claim 12, Phillipps and Gupta do not specifically teach wherein each of the software modules is encrypted.  However, encrypting information is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known process to ensure privacy and security of information.

As to claim 13, Phillipps as modified teaches the invention substantially as claimed including further comprising providing a load-balancing component communicating with each of the software modules via a communication channel to perform the selecting [Gupta, paragraph 21].

As to claim 14, this claim is rejected for the same reason as claim 1 above.  Furthermore, Phillipps as modified teaches a processor and memory storing computer program code [apparatus, hardware and software embodiment including computer readable program code embodied in computer readable media including memories executed by various type of processor, Phillipps, paragraphs 28-34]. 

As to claim 15, this claim is rejected for the same reason as claims 1 and 14 above.


Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive.

In the remarks, Applicant argued in substance that:
a.	Cited references failed to teach or suggest newly added limitation of “automatically selecting a selected software module…” and that in combination the user would be prevented from selecting a result module that is scaled out of an application.
b.	Gupta does not teach or suggest selection of a software module for a requested machine learning task.
 
Examiner respectfully traversed Applicant's remarks:
As to point (a), the examiner respectfully disagrees and submits that Gupta teaches VMs or software entities having associated resource utilization metrics such that the associated resource utilization metrics determines whether the VM gets scale in or out of a tier of a multi-tier application or namely being selected or not, are policy-based and computer implemented, hence automatically performed [paragraph 35-38 and 46-48] such that one of ordinary skill will be motivated to automate Phillipps’ manual selection of software module in performing machine learning tasks to achieve the predictable result of ensuring system capability by automatically ensuring sufficiency of resources in performing the task/request as being considered by Gupta [abstract; paragraph 20] and Phillipps [paragraphs 121-122].  

As to point (b), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). More specifically, Gupta was cited to address the association of software modules (i.e. a provider of service for handling tasks) with a metric of resource utilization and automatically selecting a selected software module from the plurality of discrete software modules to handle tasks based on the metric of resource utilization, such that the selection of a software module for a requested machine learning task was addressed by Phillipps as cited.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QING YUAN WU/Primary Examiner, Art Unit 2199